NO. 07-12-0194-CV
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL A
                                       
                                AUGUST 20, 2012
                        ______________________________
                                       
                                       
                SENDERRO CONSTRUCTION SERVICES, INC., APPELLANT
                                       
                                      V.
                                       
               DENISE RODRIGUEZ, INDIVIDUALLY AND AS NEXT FRIEND
                OF JOSE RODRIGUEZ III, GABRIELLE RODRIGUEZ AND
                     GILLIAN RODRIGUEZ, MINORS, APPELLEES
                                       
                                       
                       _________________________________
                                       
               FROM THE 53[RD] DISTRICT COURT OF TRAVIS COUNTY;
                                       
            NO. D-I-GN-09-001075; HONORABLE ORLINDA NARANJO, JUDGE
                                       
                        _______________________________
                                       
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	On May 29, 2012, this Court abated this appeal and remanded the cause at the request of the parties to effectuate a settlement agreement.  Now pending before this Court is Senderro Construction Services, Inc.'s Unopposed Motion to Dismiss in which it represents that on May 31, 2012, the trial court approved the parties' settlement agreement, vacated the judgment and dismissed the case without prejudice.  We reinstate this appeal and grant the motion to dismiss.  Having dismissed the appeal at the request of Senderro Construction Services, Inc., no motion for rehearing will be entertained and our mandate will issue forthwith.
                                       
							Patrick A. Pirtle
							      Justice